Exhibit 10.2

GIBRALTAR INDUSTRIES, INC.
 
2015 EQUITY INCENTIVE PLAN
__________________________________
Award of Restricted Units
 
THIS AWARD made to______________(the “Recipient”) as of this______________ .
 
Recitals:
 
Effective as of May 7, 2015, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2015
Equity Incentive Plan (the “Plan”).
Under the Plan, the Company is authorized to grant equity based incentive
compensation awards to eligible recipients, the terms and conditions of which
awards are to be specified in a written instrument.
Grant of Award :
 NOW, THEREFORE, the Company hereby grants to the Recipient, _________ (______)
Restricted Units on the following terms and conditions:
1.         Award of Restricted Units.  Subject to the terms and conditions of
this Award instrument ("Instrument"), the Recipient is hereby granted an Award
of Restricted Units. Any reference in this Instrument to Restricted Units shall
be deemed to refer only to the Restricted Units granted pursuant to the Award
reflected in this Instrument together with any Dividend Equivalent Units
attributable to such Restricted Units and any additional Restricted Units
credited to the Recipient with respect to the Restricted Units referred to above
pursuant the anti-dilution provisions of the Plan.
2.                  Restriction on Transfer .  Except as set forth in Section 3
and Section 4 below, the Restricted Units shall be subject to the Restrictions
on transfer set forth in Section 5.02 of the Plan.
3.                  Lapse of Restrictions; Expiration of Restricted Period . 
The Restrictions shall lapse and the Restricted Period shall vest according to
the vesting schedule shown here [at the expiration of a period or periods of not
less than 1 year to be specified at the time the award is granted]
4.                  Lapse of Restrictions Upon Certain Terminations of
Employment .  Notwithstanding any provisions of Section 5.06 of the Plan to the
contrary, if the Recipient’s employment is terminated as a result of the
Recipient’s death, as a result of the Recipient’s Disability or by the Company
for any reason other than “for cause” as defined in Section 5 below, the
Restrictions on any Restricted Units which have not lapsed as of the date the
Recipient’s employment is terminated shall lapse on the earlier of: (a) the end
of the six (6) month period which begins on the first day following the date the
Recipient’s employment is terminated; and (b) the date of the Recipient’s death.
In addition (and notwithstanding any provisions of Section 5.06 of the Plan to
the contrary), if: (a)the Recipient retires from his employment with the Company
at any time on or after the latest to occur of: (i) the date the Recipient
attains age sixty (60); (ii) the end of the five (5) year period beginning on
the date the Recipient is hired by the Company; and (iii) the end of the one
year period beginning on the date of this Award, then (b) the restrictions on
any Restricted Units which have not lapsed as of the date the Recipient's
retires from his employment with the Company shall lapse the earlier of: (a) the
end of the six (6) month period which begins on the first day following the date
the Recipient's retirement; and (b) the date of the Recipient's death following
the date the Recipient retires from his employment with the Company. 




--------------------------------------------------------------------------------

Exhibit 10.2

5.                  Forfeiture of Restricted Units Upon Certain Terminations of
Employment .  If the Recipient’s employment is terminated at the election of the
Recipient any time prior to the latest to occur: (i) the date the Recipient
attains sixty (60); (ii) the end of the five (5) year period beginning on the
date the Recipient is hired by the Company; and (iii) the end of the one year
period beginning on the date of this Award or by the Company “for cause” as
defined in the following sentence, any Restricted Units credited to the
bookkeeping account established for the Recipient in connection with this Award
shall be forfeited as of the date the Recipient’s employment is so terminated. 
For purposes of this Award, the Recipient’s employment with the Company shall be
deemed to have been terminated “for cause” if the Compensation Committee
determines (and provides the Recipient a written statement of its determination)
that the Recipient has engaged in egregious acts or omissions which have
resulted in material injury to the Company and its business.
6.                  Lapse of Restrictions Upon a Change in Control .  As
provided for by Article 9 of the Plan, upon the occurrence of a Change in
Control, the Restrictions applicable to any of the Restricted Units granted to
the Recipient pursuant to this Instrument that have not lapsed as of the date a
Change in Control occurs shall lapse on the date the Change in Control occurs.
7.                  Form of Payment .  Except as otherwise provided by Article 9
of the Plan, upon the lapse of the Restrictions on Restricted Units contained in
this Award, the Company shall issue to the Recipient a stock certificate
representing the number of Shares of Common Stock represented by the Restricted
Units (and related Dividend Equivalent Units) with respect to which the
Restrictions have lapsed, together with cash equal to the Fair Market Value,
determined as of the date the Restrictions have lapsed, of any fractional
Restricted Units as to which the Restrictions have lapsed.
8.                  Applicability of the Plan .  Except as otherwise provided by
this Instrument, the terms of the Plan shall apply to the Award described in
this Instrument and the rights of the Recipient with respect to such Award. 
This Instrument, together with the Plan, contains all the terms and conditions
of the Award described herein and the rights of the Recipient with respect to
such Award.
9.                  Notices .  Any notices or other communications given in
connection with this Agreement shall be mailed, and shall be sent by registered
or certified mail, return receipt requested, to the indicated address as
follows:
If to the Company:
Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary


If to the Recipient:
_________________
_________________
_________________


or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9.  All notices shall be deemed
given when so mailed, except that a notice of a change of address shall be
deemed given when received.




--------------------------------------------------------------------------------

Exhibit 10.2

10.              Defined Terms .  Capitalized terms used but not otherwise
defined herein shall have the meaning provided to such terms by the Plan.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.
GIBRALTAR INDUSTRIES, INC.
  
BY:___________________________________






